DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed September 02, 2020. Claims 1-3, 6-14 and 16-19 are pending of which 9-11 are withdrawn from consideration.   

Election/Restrictions
Applicant  has converted independent claim 9 to be a dependent claim and now depends  from claim 1. Thus the withdrawn claims 9-11 are no longer withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Kern (Reg # 42,719 ) on November 10, 2020.
The application has been amended as follows: 

Replace claim 1 with the following:
Claim 1.  An information processing method, comprising:
determining, by processing circuitry of a first terminal device, an original image having an original image size and a storage path of the original image;
determining, by the processing circuitry of the first terminal device, a sample image having a sample image size from the original image by adjusting at least one image parameter, the sample image size being smaller than the original image size; 
sending, by interface circuitry of the first terminal device, the sample image and the storage path of the original image to a server device;
storing, by the server device, the storage path of the original image;
sending, by the server device, the sample image to a second terminal device;
displaying, by the second terminal device, the sample image on an interface;
determining, by the second terminal device, whether an image acquisition instruction is acquired from a user based on 
in response to the image acquisition instruction being acquired, sending, by the second terminal device to the server device, an image acquisition request for the original image;
in response to the image acquisition request, acquiring, by the server device, the original image based on the storage path of the original image;
sending, by the server device, the original image to the second terminal device; and
displaying, by the second terminal device, the original image.

Claim 6.  The information processing method according to claim 1, wherein determining whether the image acquisition instruction is acquired further comprises:
detecting the number of clicks on the sample image by the user; and
determining that the image acquisition instruction is acquired by the user in response to the number of clicks being equal to a preset number.

Replace claim 9 with the following:
Claim 9. (Currently Amended) The information processing method according to claim 1, further comprising: receiving, by the server device, the sample image the first terminal. 

Replace claim 10 with the following:
Claim 10. (Currently Amended) The information processing method according to claim 1, further comprising: receiving an the image acquisition request from the second terminal device 

Replace claim 11 with the following:
Claim 11. (Currently Amended) The information processing method according to claim 1, further comprising: storing the sample image and the storage path in a table based on an association relationship between the sample image and the storage path.

Replace claim 12 with the following:
Claim 12. (Currently Amended) An information processing system, comprising:
a first terminal device configured to: 
determine an original image having an original image size and a storage path of the original image; and
determine a sample image having a sample image size from the original image by adjusting at least one image parameter, the sample image size being smaller than the original image size; and
send the sample image and the storage path of the original image to a server device;
the server device configured to:
store the storage path of the original image;
send the sample image to a second terminal device;
in response to an image acquisition request from a second terminal device, acquire the original image based on the storage path of the original image;

the second terminal device configured to:
display the sample image on an interface; 
determining, by the second terminal device, whether an image acquisition instruction is acquired from a user based on 
in response to the image acquisition instruction being acquired, send the image acquisition request for the original image to the server device; and
display the original image.

Cancel claim 15
Cancel claim 16

Claim 17. (Currently Amended) The information processing system according to claim 12, wherein the second terminal device is further configured to:
detect the number of clicks on the sample image by the user; and
determine that the image acquisition instruction is acquired by the user in response to the number of clicks being equal to a preset number.


Allowable Subject Matter
Claims 1-3, 5-14 and 17-19 now renumbered 1-15 are allowed.
The closest prior art of record is  TechBii (NPL titled: 5 Ways to Send Pictures in WhatsApp without Losing Quality).  TechBii discloses an information processing method (5 ways to send uncompressed images via Whatsapp – see page 1, [p][001]), comprising: determining, by processing circuitry of a first terminal device (multiple size images – see page 3, section 2), an original image having an original image size and a storage path of the original image (directly sharing image - see page 3, section 2, step 3); determining, by the processing circuitry of the first terminal device, a sample image having a sample image size from the original image by adjusting at least one image parameter, the sample image size being smaller than the original image size (see page 3, section 2, step 2 – compressing  the image);  sending, by interface circuitry of the first terminal device, the sample image and the storage path of the original image to a server device (note that the image is sent to the recipient who decompresses it - see page 4, section 2, step 4); however, TechBii does not expressly disclose storing, by the server device, the storage path of the original image; sending, by the server device, the sample image to a second terminal device; displaying, by the second terminal device, the sample image on an interface; determining, by the second terminal device, whether an image acquisition instruction is acquired from a user based on one of (i) a number of clicks on the sample image by the user and (ii) an operation on a preset button on the interface by the user; in response to the image acquisition instruction being acquired, sending, by the second terminal device to the server device, an image acquisition request for the original image; in response to the image acquisition request, acquiring, by the server device, the original image based on the storage path of the original image;
sending, by the server device, the original image to the second terminal device; and

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on (571) 272-7023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        November 11, 2020